Citation Nr: 0835240	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  00-20 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), for enrollment prior to December 
22, 1998.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1994 to February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran failed, without apparent 
cause, to appear for a scheduled hearing in June 2001.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2007).  VA 
records show that recent mail sent to the veteran was 
returned as undeliverable.  There is no indication the 
veteran has notified VA of a change in his address of record 
and the Board finds that reasonable efforts have been taken 
by correspondence sent to his last address of record to 
inform the veteran of matters concerning his appeal.


FINDINGS OF FACT

1.  The veteran was enrolled in an apprenticeship program 
from July 28, 1996, to July 28, 1999.

2.  An Application for VA Education Benefits and Enrollment 
Certification were received by VA on December 22, 1999.


CONCLUSION OF LAW

The criteria for retroactive education assistance benefits 
under the provisions of Chapter 30, Title 38, of the United 
States Code, for the period prior to December 22, 1998, have 
not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§§ 21.1029, 21.7131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  As the facts are not in dispute and the 
determinative question in this case is limited to statutory 
interpretation, the Board finds VCAA notice was not required.  

VA regulations provide that when an eligible service member 
enters into training, the commencing date of his or her award 
of educational assistance is determined as follows:  (1) If 
the award is the first award of educational assistance for 
the program of education the service member is pursuing, the 
commencing date of the award of educational assistance is the 
latest of: (i) The date the educational institution certifies 
under paragraph (b) or (c) of this section; (ii) One year 
before the date of claim as determined by § 21.1029(b); (iii) 
The effective date of the approval of the course; (iv) One 
year before the date VA receives approval notice.  38 C.F.R. 
§ 21.7131(a) (2007).

Paragraph (b) of 38 C.F.R. § 21.7131 provides for 
commencement of the award in cases where certification is by 
a school where the course or subject leads to standard 
college degree, and 38 C.F.R. § 21.7131(c) provides for 
certification by training establishments where a course does 
not lead to a standard degree, and states that where such a 
course is offered in residence, the commencement date of the 
award is the same as in 38 C.F.R. § 21.7131(b).  These 
provisions generally provide that the date of commencement is 
the date the course of study or classes began.  See 38 C.F.R. 
§ 21.7131(b).

Under 38 C.F.R. § 21.1029(b) (2007), the 'date of claim' is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.

In this case, VA records show the veteran attended an 
apprenticeship program at the Cincinnati Fire Division from 
July 28, 1996, to July 28, 1999.  VA received an Application 
for VA Education Benefits and VA Enrollment Certification 
under the Montgomery GI Bill on December 22, 1999.  In 
January 2000, the RO certified that he was entitled to 
education benefits under Chapter 30, for the period beginning 
December 28, 1998, through July 27, 1999.  The RO noted that 
retroactive educational assistance could be paid for training 
which occurred no more than one year prior to the date of the 
receipt of his claim.  

In June 2000, the veteran filed a notice of disagreement 
asserting his belief that he was entitled to benefits for the 
period beginning July 28, 1996, because there was no VA 
representative for the Cincinnati Fire Academy from 1993 to 
1997, and that he was not informed that the apprenticeship 
program was eligible for VA educational assistance.  It was 
further noted that the program's new VA representative had 
initially informed his training class that they were not 
eligible for VA education benefits.  He reiterated his claim 
in a September 2000 substantive appeal.  

Based upon the evidence of record, the Board finds the 
pertinent facts are not in dispute.  The veteran was enrolled 
in an apprenticeship program from July 28, 1996, to July 28, 
1999, and his Application for VA Education Benefits and 
Enrollment Certification was received by VA on December 22, 
1999.  Given the facts in this case, there is no legal 
authority for the Board to award entitlement to retroactive 
education benefits.  The award of Chapter 30 benefits based 
on the veteran's application is only available for up to 12 
months (one year) prior to the date it was received by the 
RO, in this case, no earlier than December 22, 1998.  See 
38 C.F.R. § 21.7131(a).  The remainder of the veteran 
apprenticeship enrollment, from July 28, 1996 to December 21, 
1998, is not subject to retroactive payment of Chapter 30 
educational assistance benefits based on his December 1999 
claim.  See Taylor v. West , 11 Vet. App. 436 (1998) (an 
appellant was not entitled to educational benefits under 
Chapter 30 where the commencement date was after the 
enrollment period).  The Court has held that in cases such as 
this where the law is dispositive the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Entitlement to retroactive educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), for enrollment prior to December 
22, 1998, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


